COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER

Appellate case name:       In re Arnold Brown, dba Arnold Brown Construction Company

Appellate case number:     01-19-00766-CV

Trial court case number: 2011-49521

Trial court:               189th District Court of Harris County

        Relator Arnold Brown, dba Arnold Brown Construction Company, filed a petition for writ
of mandamus challenging the trial court’s order striking relator’s pleadings and entering an
interlocutory judgment for plaintiff. This order, signed by the former judge of the 189th District
Court, left only the issue of damages remaining. Relator argued that the trial court abused its
discretion in imposing death penalty sanctions.
        Because the order challenged in the petition was signed by a judge no longer on the bench,
this Court issued on order on October 15, 2019, for the successor judge to reconsider the order.
See TEX. R. APP. P. 7.2(b). A supplemental clerk’s record containing an order by the successor
judge was filed in this Court on November 13, 2019. The new order vacates the portion of the
original order imposing death penalty sanctions and orders the parties to file an agreed scheduling
order with new deadlines for discovery and trial.
        Because the portions of the original order that relator challenged have now been vacated,
the issues raised in this petition for writ of mandamus may now be moot. Accordingly, the Court
asks relator to file a response within ten days concerning whether the issues raised in this petition
are moot or the Court may consider dismissal of this petition.
       It is so ORDERED.

Judge’s signature: ___/s/ Peter Kelly_____
                    Acting individually  Acting for the Court


Date: _November 19, 2019__